Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Motor Vehicles Appeals Board, dated November 25, 2002, confirming a determination of an Administrative Law Judge, dated May 8, 2002, which, after a hearing, found that the petitioner had violated Vehicle and Traffic Law § 1180 (d) and imposed a $60 fine and a $30 surcharge.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The determination that the petitioner violated Vehicle and Traffic Law § 1180 (d) by speeding is supported by substantial evidence (see Matter of Mataragas v New York State Dept. of Motor Vehs., 6 AD3d 537 [2004]; Matter of Gentile v Jackson, 273 AD2d 235 [2000]). The Administrative Law Judge properly relied on the police officer’s testimony regarding his visual estimate of the speed of the petitioner’s car, which, together with the reading from the laser device in the officer’s car, were sufficient to sustain the petitioner’s conviction (see Matter of Neiman v State of N.Y. Dept. of Motor Vehs. Appeals Bd., 265 AD2d 558 [1999]; Matter of Mataragas v New York State Dept. of Motor Vehs., supra; Matter of Gentile v Jackson, supra).
*384The petitioner’s remaining contentions are without merit. Ritter, J.P., Altman, Mastro and. Skelos, JJ., concur.